Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2,3,5,6   and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justice et al(US 6,496,075) in view of Nathawad et al(7,728,676).

The reference to Justice et al. see figure below, showing a VCO in general with resonant tank(not  fully shown) and is tuned by an input control signal(Vtune) to an  input control node of the VCO. Switched capacitors are part of the resonator.


    PNG
    media_image1.png
    742
    1465
    media_image1.png
    Greyscale

The VCO is a differential type and has two nodes (1st and 2nd) on either side that couples the tank circuit. A biasing circuit is coupled to the resonant circuit. The voltage divider is part of the biasing and allows for the comparator circuits to compare input signals to the threshold (divider signal) to generate control switching signals to bring in caps (34).
Re claims 2 and 5: the Vtune control varies and depending on design considerations, as it goes above or below each threshold in the divider to the comparators it allows for the appropriate capacitance to be switched in/out. 
Re claim 6: the input reference to the PLL is shown as IF input to the PFD(22). The charge pump is inherent and the filter receives the pump output.
The method steps being inherent.

The reference to Justice et al does not show the typical LC with Inductor and varactors(series with control) included in the differential VCO with specific Vth spacing interval, however, this is conventional and the reference below shows such an example, see figure below to Nathawad et al.



    PNG
    media_image2.png
    632
    1297
    media_image2.png
    Greyscale


The reference above shows the inductor(202) and varactors (204A,B) across the 1st and 2nd terminals of the VCO.
Re claim 3: the varactors, series coupled have a input control (Vc)that allows for fine tuning as needed.
Lastly, with regards the Vth spacing being evenly spaced, the specific spacing of the thresholds(hi/low) is a simple matter of design choice please see VCO output frequency(see fig 4) as a function of the Vth selected as desired to achieve proper operating curves without hysteresis.

In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized to have recognized that the general VCO shown by Justice et al would include the LC type arrangement as is conventional and the reference to Nathawad et al shows an exemplary configuration with varactors and inductor. The control of the varactors for fine tuning and the elective capacitive elements are for coarse tuning.  An effective and simple tuning for the VCO as part of the PLL arrangement.

----------------------------------------------------------------------------------------------------------------------------
Claim(s) 7-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Justice et al(US 6,496,075) in view of Nathawad et al(7,728,676) and further in view of Reynolds et al (US 2016/0365890).
The reference to Justice et al. see figure below, showing a VCO in general with resonant tank(not  fully shown) and is tuned by an input control signal(Vtune) to an  input control node of the VCO. Switched capacitors are part of the resonator.


    PNG
    media_image1.png
    742
    1465
    media_image1.png
    Greyscale

The VCO is a differential type and has two nodes (1st and 2nd) on either side that couples the tank circuit. A biasing circuit is coupled to the resonant circuit. The voltage divider is part of the baising and allows for the comparator circuits to compare input signals to the threshold (divider signal) to generate control switching signals to bring in caps (34).
Re claims 9 and 12: the Vtune control varies and depending on design considerations, as it goes above or below each threshold in the divider to the comparators it allows for the appropriate capacitance to be switched in/out. The specific spacing of the thresholds is a simple matter of design choice.
Re claim 13 the input reference to the PLL is shown as IF input to the PFD(22). The charge pump is inherent and the filter receives the pump output.



The reference to Justice et al does not show the typical LC with Inductor and varactors(series with control) included in the differential VCO with specific Vth spacing interval, however, this is conventional and the reference below shows such an example, see figure below to Nathawad et al.



    PNG
    media_image2.png
    632
    1297
    media_image2.png
    Greyscale


The reference (‘676)shows the inductor(202) and varactors (204A,B) across the 1st and 2nd terminals of the VCO.
The varactors, series coupled have a input control (Vc)that allows for fine tuning as needed.
Lastly, with regards the Vth spacing being evenly spaced, the specific spacing of the thresholds(hi/low) is a simple matter of design choice please see VCO output frequency(see fig 4) as a function of the Vth selected as desired to achieve proper operating curves without hysteresis.

The references above do not show a vehicle implementation with wireless sensing, such as used in radar, for example, via an antenna mounted with transmitter in the vehicle.
The reference to Reynolds et al discloses a general form of sensing these types of signals, with the backscatter based on reflection of waves to allow for wireless type communication.
See ¶[0046]:
“ The signal source 100 may include a frequency source, such as an oscillator or frequency synthesizer, which may supply radio frequency energy to the antenna 105, in some examples via a power amplifier included in the signal source 100. The frequency source may include one or more of a fixed frequency source, a frequency hopping source, or a direct sequence spread spectrum source. It may be powered by batteries, by an AC power source, or by energy harvested from its environment (such as via a solar cell or a thermal or vibrational energy harvester). The signal source 100 (e.g. a transmitter) may be fixed in location or it may be mobile, as in a handheld or vehicle mounted application.”

As noted also, ¶[0116-0117]the synthesizer, a PLL for example is used to generate the required frequency for the particular transmission, whether for radar/backscatter sensing or simple data communications.

In light of the above it would have been obvious to one of ordinary skill in the  art before the effective filing date of the claimed invention to have recognized to have recognized that the general VCO shown by Justice et al and Nathawad et al to be used in vehicle communication type applications, as noted above with the Reynolds et al, to allow for an efficient and adaptable PLL implementation and VCO tuning for various vehicular communication/sensing purposes as is conventional.

Allowable Subject Matter
Claims 4 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


The reference to Chakraborty et al shows a VCO with the LC tuning.

    PNG
    media_image3.png
    869
    881
    media_image3.png
    Greyscale


The reference to Landsberg et al shows a vehicle radar application.
==============================================================================
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849